PER CURIAM.
This is an appeal from a final judgment which dismissed the complaint of Financial Funding Resources, Inc. with prejudice and entered judgment in favor of defendant, Country Club of Coral Springs, Inc. We reverse and remand with instructions to reinstate Count I of the Complaint. Count I properly alleged a breach of the “exclusivity” portion of the contract which entitled Financial Funding to a fee if the Country Club secured financing from any source during the term of the agreement. Since the complaint alleged that the Country Club obtained financing with Barnett Bank during the term of the agreement, this *37portion of the complaint should not have been dismissed.
In Count II of the complaint Financial Funding again alleged entitlement to a commission on the basis that although Country Club terminated the agreement, it subsequently reinstated it by its conduct. We affirm the dismissal of this count because we find that the issue is moot.
REVERSED in part, AFFIRMED in part, and REMANDED for further proceedings consistent herewith.
GLICKSTEIN, WALDEN and GUNTHER, JJ., concur.